Detailed Office Action
	Applicant’s amendments and arguments dated 2/12/2021 have been entered and fully considered. Claims 4, 6, 8, and 17 are amended. Claims 9-15 are cancelled. New claim 21 is added. Claims 1-8 and 16-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Argument 
Applicant’s amendments to the claims have overcome the objection and 35 USC 112(b) rejections previously set forth in the non-final office action of 11/12/2020. The objection and rejections are withdrawn.
Applicant’s argument that LIU (US-2016/0303795), hereinafter, LIU does not anticipate the sequential nature of steps (a) and (b) in claim 16, has been considered and found to be persuasive (see arguments of 2/12/2021, page 6). The 35 USC 102(a)(1) rejection of claim 16 made in the non-final office action of 11/12/2020 is withdrawn. However, upon further consideration, a new ground of 35 USC 103 rejection over LIU is made in this office action. Therefore, the current office action is a non-final action.
Applicant’s arguments that the 35 USC 103 rejection of claims 1-8 should be traversed, have been fully considered and found not to be persuasive (see arguments of 2/12/2021, page 7).
Applicant states that it is not explained by the Examiner how packing the resin with additional oxygen would serve to aid the skilled person in using the method of LIU when there is a temporary malfunction in the oxygen supply system and/or to accelerate the startup of the process by providing an already rich oxygen resin, especially considering the need for a gradient of oxygen concentration as shown in LIU at Fig. 3.
	The Examiner respectfully disagrees. In the non-final office action of 11/12/2020 (see pages 7-8) and while analyzing claim 1, the Examiner showed that LIU’s oxygen transfer by the film 102 creates the oxygen enriched area 110 {[FIG. 3]} that eventually results in an oxygen-enriched resin that can be stored. 
As was further discussed in the non-final office action of 11/12/2018, the stored oxygen-enriched resin can be used when there is a temporary malfunction in the oxygen supply system. One of ordinary skill in the art does not have to stop the 3D printing to fix the oxygen supply system. While the repair is in progress, the tank 100 of LIU can be filled the stored oxygen-enriched resin. As the result, the oxygen enriched area 110 is immediately provided and 3D printing can resume {[FIG. 3]}. The loss of oxygen to ambient at the top of the tank 100 (due to lower partial pressure of oxygen in the air) provides the necessary gradient. Same argument also applies to a fast startup of the 3D process.
The Examiner maintain the 35 USC 103 rejections of claim 1-8 and has reiterated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, in view of BALDING (US-2003/0190367), hereinafter BALDING.
Regarding claims 1, 3, and 4, LIU discloses a method that reads on the applicant claim of A method of resin product for use in an additive manufacturing of a three-dimensional object {[abstract] note 3D printing is additive manufacturing}, comprising: 
(a) providing an additive manufacturing resin in liquid form {[0030]}; 
then (b) (i) solubilizing additional oxygen into said resin in addition to that amount of oxygen absorbed by the resin from the ambient atmosphere, (ii) removing nitrogen from said resin absorbed by the resin from the ambient atmosphere, or (iii) both (i) and (ii) {[0032], [FIG. 3] note that region 110 has added solubilized oxygen by the process of oxygen transfer}; 
As discussed above, LIU discloses preparing this high oxygen resin and using it in the printing process. LIN, however, is silent on packaging it for later use. One of ordinary skill in the art would have been motivated to also have prepared and stored additional oxygen enriched resin for cases when there is a temporary malfunction in the oxygen supply system and/or to accelerate the startup of the process by providing an already rich oxygen resin. Therefore, an artisan would have been motivated to look to prior art that discusses packaging such composition.
In the same field of endeavor that is related  packaging oxygen enriched composition, and regarding the remainders limitations of claim 1: preparing a packaged resin product, and (c) sealing said resin with said additional oxygen solubilized therein and/or nitrogen depleted therefrom in a gas-impermeable container.
wherein said step (b) and sealing step (c) are carried out by sealing said resin in said gas-impermeable container with a headspace in the container containing an oxygen enriched atmosphere and/or nitrogen depleted atmosphere, optionally under pressure.
Claim 4: wherein said step (b) is carried out by placing said resin into the gas-impermeable container while under an enriched oxygen atmosphere and/or nitrogen depleted atmosphere, optionally under pressure. 
BALDING discloses that a method for packaging an oxygen saturated composition, comprises the steps of placing the composition in a container having a lid for sealing the container (i.e. gas impermeable), pressurizing the container with oxygen (i.e. enriching and headspace, and storing the pressurized container {[claim 6]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of BALDING into the method of LIU and have included additional method steps as taught by BALDING in order to store the oxygen enriched resin. As discussed above, one of ordinary skill in the art would have been motivated to seek such packaging method and BALDING specifically teaches method steps to achieve this {[claim 6]}. 
 Regarding claim 2, LIU discloses a method that reads on the applicant claim of wherein said step (b) comprises both solubilizing additional oxygen into said resin in addition to that amount of oxygen absorbed by the resin from the ambient atmosphere and removing nitrogen from said resin absorbed by the resin from the ambient atmosphere {[0028] the Examiner notes that as indicated in the instant specification (page 5, lines 14-15) removal of nitrogen is implemented by manipulation of the [0028] by increasing oxygen in air, thus reducing nitrogen content in air} . 
Regarding claim 5, LIU discloses a method that reads on the applicant claim of wherein said step (b) is carried out by contacting said resin to a semipermeable membrane, with the opposite side of said semipermeable membrane contacting an oxygen-enriched and/or nitrogen depleted fluid {[FIG. 3] 102 is the membrane}. 
Regarding claims 6 and 7, LIU discloses a method that reads on the applicant claim of wherein said resin contains at least two times the amount of oxygen that would be absorbed by the resin from the ambient atmospheric air at a temperature of 20 ºC and a pressure of 1 bar (that is, wherein said resin has an oxygen partial pressure enhanced from 0.21 bar to a partial pressure of oxygen of at least 0.42 bar at a temperature of 20 ºC) (claim 6), wherein said resin contains not more than 0.75 times the amount of nitrogen that would be absorbed by the resin from the ambient atmospheric air at a temperature of 20 ºC and a pressure of 1 bar (that is, wherein said resin has an nitrogen partial pressure reduced from 0.79 bar to a partial pressure of nitrogen no more than 0.59 bar at a temperature of 20 ºC) (claim 7) {[0028] note that oxygen partial pressure or content of 20% to 100% (pure oxygen) indicates nitrogen of 79% to 0%, [0042] note positive pressure and pure oxygen indicated above indicates pressure of more than 1atm}.
The Examiner notes that LIU teaches an oxygen partial pressure of 0.2 or higher or a nitrogen partial pressure of 0.79 or lower, which overlaps with instant claim ranges of 0.42 or higher for oxygen and 0.59 or lower for nitrogen which makes a prima facie case of obviousness. 
prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
In the alternative, LIU discloses that the oxygen content can be used to tune the thickness of the dead zone or the isolating layer and increasing the pressure of oxygen help this tuning {[0025], [0032]}. Further LIU discloses that the amount of supplied oxygen needs to preferably balance the same amount consumed by the polymerization process {[0030]}. This adjustment is done using the oxygen control system {[0028]}. As such, LIU recognizes the oxygen concentration and by the same token nitrogen partial pressure as a result-effective variable that can be tuned to obtain optimum thickness of the isolating layer and prevent deformation of the membrane {[0029]}; it also assist in easy separation of the produced 3D object from the membrane {[0026]}.
It is well established that determination of optimum values of result-effective variables (in this case oxygen concentration on proper operation of the 3D printer) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the oxygen concentration which is a result-effective variable for a certain process with a certain 3D object shape and polymerizable resin, through routine experimentation, to arrive at the optimum oxygen concentration that produces a defect-free 3D product. 
Regarding claim 8, LIU discloses a method that reads on the applicant claim of wherein said resin comprises a one-pot resin {[0031] note the use of resin 106 which a single or one-pot resin}.
A method of making a three-dimensional object from a light polymerizable resin {[abstract]}.
As discussed under claim 1 analysis, LIU also discloses step (a) of claim 16 which is the step (b) of claim 1. The motivation was provided under claim 1 analysis to store this oxygen enriched resin for the purpose of accelerating the start-up (see claim 1 analysis and the response to arguments section item 3).
The Examiner submits that providing the stored oxygen-enriched resin as outlined in claim 1, reads on the step (a) limitation of claim 16.
then (b) contacting the polymerizable resin to an optically transparent window in an amount sufficient to produce the object {[FIG. 1] the polymerizable resin 106 is in contact with the optically transparent window 102, there is sufficient resin 106 to make object 116};
(c) producing an object from said polymerizable resin by bottom-up stereolithography {[0019] note that 3D printing is stereolithography}.
Regarding claims 17 and 18, LIU a method that reads on the applicant claim of wherein said resin contains at least two times the amount of oxygen that would be absorbed by the resin from the ambient atmospheric air at a temperature of 20 ºC and a pressure of 1 bar (that is, wherein said resin has an oxygen partial pressure enhanced from 0.21 bar to a partial pressure of oxygen of at least 0.42 bar at a temperature of 20 ºC) (claim 17), wherein said resin contains not more than 0.75 times the amount of nitrogen that would be absorbed by the resin from the ambient atmospheric air at a temperature of 20 ºC and a pressure of 1 bar (that is, wherein said resin has an nitrogen partial pressure reduced from 0.79 bar to a partial pressure of nitrogen no more than 0.59 bar at a temperature of 20 ºC) (claim 18) {[0028] note that oxygen partial pressure or content of 20% to 100% (pure oxygen) indicates nitrogen of 79% to 0%, [0042] note positive pressure and pure oxygen indicated above indicates pressure of more than 1atm}.
The Examiner notes that LIU teaches an oxygen partial pressure of 0.2 or higher or a nitrogen partial pressure of 0.79 or lower, which overlaps with instant claim ranges of 0.42 or higher for oxygen and 0.59 or lower for nitrogen which makes a prima facie case of obviousness. 
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
In the alternative, LIU discloses that the oxygen content can be used to tune the thickness of the dead zone or the isolating layer and increasing the pressure of oxygen help this tuning {[0025], [0032]}. Further LIU discloses that the amount of supplied oxygen needs to preferably balance the same amount consumed by the polymerization process {[0030]}. This adjustment is done using the oxygen control system {[0028]}. As such, LIU recognizes the oxygen concentration and by the same token nitrogen partial pressure as a result-effective variable that can be tuned to obtain optimum thickness of the isolating layer and prevent deformation of the membrane {[0029]}; it also assist in easy separation of the produced 3D object from the membrane {[0026]}.

The person of ordinary skill in the art would look to optimize the oxygen concentration which is a result-effective variable for a certain process with a certain 3D object shape and polymerizable resin, through routine experimentation, to arrive at the optimum oxygen concentration that produces a defect-free 3D product. 
Regarding claim 19, LIU discloses a method that reads on the applicant claim of after contacting step (b), further (i) solubilizing additional oxygen into said polymerizable resin beyond that amount of oxygen absorbed by the polymerizable resin from the ambient atmosphere during or after placing the polymerizable resin on said window, (ii) removing nitrogen from said polymerizable resin that has been absorbed by the polymerizable resin from the ambient atmosphere during or after placing the polymerizable resin on said window, or (iii) both (i) and (ii) {[FIG. 3] note after contacting described above under claim 16, oxygen is continuously supplied thus the method further solubilized additional oxygen into said resin}.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LIU and BALDING as evidenced by BATCHELDER (US-2017/0129169), hereinafter BATCHELDER.
Regarding claim 20, LIU discloses a method that reads on the applicant claim of wherein said bottom-up stereolithography comprises continuous liquid interface production {[0019]}.
not relied on BATCHELDER as a prior art rejection here; it is relied only as an evidence.
BATCHELDER describes a continuous liquid interface production (CLIP) of 3D object [abstract], [0005]}. BATCHELDER’s system for this production comprises of a build platen 38, and the bottom surface 41 of build platen 38 is submerged in a pool of liquid polymerizable material 52. As a layer 42 of 3D part is made using light from below through transparent window 16, the build platen is raised to produce the next layer {[0016], [0034], [FIG. 2]}.
LIU’s bottom-up production system is using the same system {[0023], [FIG. 1] note the build platen or mechanical assembly 104 that is raised via shaft 114 and layers 106 immersed in liquid resin 106 and once a layer is cured by light 112 from below, the platen 104 is raised}.
Based on this evidence, The Examiner submits that the bottom-up printing technique of LIU is a CLIP method as shown by the evidentiary reference of BATCHELDER.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LIU and BALDING as applied to claim 1 above, and further in view of ROLLAND (US-2016/0136889), hereinafter ROLLAND.

In the same filed of endeavor that is relate to method for 3D printing, ROLLAND discloses a method that reads on the applicant claim of wherein said resin comprises a precursor for a dual cure additive manufacturing resin {[0332]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of ROLLAND in the method of LIU/BALDING and have used a resin that is appropriate for dual cure additive manufacturing. 
As discloses by ROLLAND the advantage of the dual cure 3D printing is that a final 3D object with wide ranges of properties such as elastomeric properties, tensile strength and elongation break {[0332]}. An artisan would have been motivated to include the dual cure resins disclosed by ROLLAND in the method of LIU to expand the capabilities of LIU and produce more diverse products with a range of desired properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748